DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The amendment filed on 10/19/2021 has been accepted and entered. Accordingly, Claims 1, 3, 5, 9, 17 and 19 have been amended. Claims 8 and 16 had been canceled.
Claims 1-7, 9-15 and 17-19 are currently pending. 


Response to Arguments
Applicant’s arguments: see Pages 12 to 22 of the Amendment filed 10/19/2021, with respect to claims 1-7, 9-15 and 17-19, in conjunction with amendments “wherein the first transverse isolation policy and the second transverse isolation policy both comprise information of a subnet requiring isolation of transverse communication, and the transverse communication is used to indicate communication between terminal devices in a same subnet; wherein a priority of an allowance sub-policy newly added in the second transverse isolation policy is higher than that of a basic sub-policy in the second transverse isolation policy; and wherein the allowance sub-policy is configured to allow communication between partial terminal devices in the subnet, and the basic sub-policy is configured to isolate communication between all terminal devices in the subnet” has 
Allowable Subject Matter
Claims 1-7, 9-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the first transverse isolation policy and the second transverse isolation policy both comprise information of a subnet requiring isolation of transverse communication, and the transverse communication is used to indicate communication between terminal devices in a same subnet; wherein a priority of an allowance sub-policy newly added in the second transverse isolation policy is higher than that of a basic sub-policy in the second transverse isolation policy; and wherein the allowance sub-policy is configured to allow communication between partial terminal devices in the subnet, and the basic sub-policy is configured to isolate communication between all terminal devices in the subnet” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Song et al. (U.S. Patent Application Publication No. US 2019/0132322 A1), which is directed to network access control system; and teaches that method of isolating function network access control (e.g., transverse communication) between user terminal devices in an intranet VLAN shared network and, access control list (ACL) rules per the th row and a user group in the nth column are the same user group, access control (e.g., transverse communication) within the same user group is the achieved and, achieving access control (e.g., transverse communication) within the same user group/users in the same user group and enabling isolating function and, all users are divided into a plurality of user groups and users in the same user group have the same network access authority; and                                          	                                                           	Srivastava et al. (U.S. Patent Application Publication No. U.S Pub 2020/0153846 A1), which is directed to Internet of Things (IoT) system; and teaches that one or more access control policy rules (e.g., the first transverse isolation policy and the second transverse isolation policy) comprise information of the isolation zone or subnet requiring an access control policy rule (e.g., isolation of transverse communication) including the network segment, the access control policy rule (e.g., transverse communication) of network access control is allowing communication between IoT devices within the same subnet (para [0071] Fig.4-6).
	
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the first transverse isolation policy and the second transverse isolation policy both comprise information of a subnet requiring isolation of transverse communication, and the transverse communication is used to indicate communication between terminal devices in a same subnet; wherein a priority of an allowance sub-policy newly added in the second transverse isolation policy is higher than that of a basic sub-policy in the second transverse isolation policy; and wherein the allowance sub-policy is configured to allow communication between partial terminal devices in the subnet, and the basic sub-policy is configured to isolate communication between all terminal devices in the subnet” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414